It was by
unanimous vote that our Assembly elected our
President to be in charge of our work. Whereas we are
already aware of his professional skills and his human
qualities, may I take the liberty of congratulating him
and assuring him of the support and the cooperation of
the delegation of Chad to assist him in performing this
difficult but very inspiring task.
His predecessor, the Minister for Foreign Affairs
of fraternal Namibia, very tactfully and effectively
guided the work which was entrusted to him during the
fifty-fourth session. He is now deserving of our
congratulations.
Our words of congratulations and our
encouragement are likewise addressed to our brother,
Mr. Kofi Annan, whose devotion to the cause of peace
and development in the world undoubtedly represents a
guarantee for the success of our Organization.
Last year during a visit to the headquarters of the
United Nations Development Programme in New York,
the President of the Republic of Chad, His Excellency
Mr. Idriss Deby, declared:
“A new world is being built before our very
eyes. New standards are being set which are
giving lasting shape to the behaviours of
individuals and relations among States. New
technologies are pressing us forward to even
greater progress in those societies which possess
them. Those which are closed to change are being
marginalized, since they are incapable of making
their ambitions come to life in the context of the
new world. This frightening prospect, since it is
synonymous with being left behind, is very real
for many developing countries. But, I reject this
prospect for my country.”
The President of the Republic is here referring
specifically to a world which is in constant change
because of rampant globalization, which has become a
fact of life that is sometimes highly praised for its
benefits and sometimes shunned because of the harm it
does. Meanwhile in Chad, men and women are doing
everything they can to derive benefit from
globalization and to avoid the downside in order not to
miss the train of political, economic, social and
technological progress.
In other words, faced with the threat that
globalization represents to stability, security and
development of the weaker, Chad is waging an out and
out struggle to occupy its proper place in the concert of
nations.
Yes, the men and women of Chad are struggling
courageously and with resolve to emerge from
obscurantism, from poverty and from domination. The
results of their daily struggle speak for themselves
when you look at what has been achieved in the various
36

areas of national life. Politically, the democratic
experiment which began on 1 December 1990 is being
further developed and consolidated. Thus, political
pluralism is functioning while respecting diversity on
the basis of consensual and participatory democracy.
The various fundamental freedoms which
underlie and which breathe life into any democratic
political system are being fully exercised. The freedom
of expression of the private press, which gives no
quarter in its criticism of the action of the Government,
as well as the burgeoning of associations of civil
society, particularly those dealing with human rights,
young people and women, bears witness to the political
determination of the Government of Chad to promote a
culture of democracy.
In this connection, particular attention should be
paid to strengthening the role of women in public life,
as well as the rights of and the protection of children.
Likewise, through the establishment of a supreme
court, a constitutional council and a superior council of
judges, the final touches have been put on the judicial
institutions that underpin our democratic system.
Furthermore, I am pleased to recall that the first multi-
party elections took place in Chad in 1996 in a climate
of calm and transparency, as the international observers
noted. The next elections will take place in six months.
In general, the political authorities in Chad are doing
all they can to ensure their success.
I would therefore like to emphasize from this
rostrum that Chad's attachment to pluralistic
democracy cannot be unseated, because the people of
Chad as a whole are profoundly convinced that this is
the only way — indeed their unique opportunity — to
improve their living conditions. The most recent
meetings in Syrte, Libya, and the various declarations
made by Chadian political actors are all encouraging
signs that, as we would like, this attachment is firm. In
all events, the Government of Chad welcomes these
new arrangements, which are to be seen as part and
parcel of the policy of outreach that has been
advocated by His Excellency Mr. Idriss Deby, the
President of the Republic of Chad.
After gaining this hard-won peace and this firm
attachment to democracy, the Government of Chad
quite naturally then proceeded — with the support of
international institutions and Chad's bilateral
partners — to tackle the question of economic and
social development. A genuine plan to fight poverty
has been created. This plan includes the elaboration of
a national strategy for the reduction of poverty. This
strategy has been further strengthened by the fact that
the objectives of poverty reduction and economic
growth during the 2000-2002 period have been made
part of the major, high-priority social and sectoral
programmes that were adopted at the Geneva IV round
table on the development of Chad.
Part of this struggle against poverty is the
struggle that the people of Chad have waged to
complete the project for the extraction and export of its
oil. This success was achieved thanks to the
determination of the President of the Republic, His
Excellency Mr. Idriss Deby — but also thanks to
unflagging support of the Bretton Woods institutions
and of friends and other partners of Chad. Here we
would like these supporters to know that the
Government and people of the Republic of Chad
recognize and are grateful for their assistance.
Chad nevertheless does not see its
development — and even less its security and
stability — in an isolated fashion. Therefore Chad is
doing everything possible to make its contribution to
creating a climate of peace and prosperity in Africa —
particularly in Central Africa. The subregion of Central
Africa — despite its immense potential, and perhaps
because of this immense potential, I might add — now
appears to be the region of upheaval par excellence, a
region characterized by armed conflicts and crises of
all sorts. Undoubtedly some hotbeds of tension have
been slaked. This is true of the Central African
Republic and of the Republic of the Congo, which are
gradually regaining their stability. But this stability
remains fragile. The international community therefore
must help these countries to consolidate this peace by
actions in support of reconstruction and assistance.
Two other conflicts, unfortunately, persist and
also dangerously threaten the subregion. One of these
is the conflict occurring in the Democratic Republic of
the Congo, where the belligerents' failure to respect the
Lusaka Agreement has unfortunately resulted in
exacerbating the rivalries among the foreign forces in
the Congolese territory, further complicating the
situation and holding up the effective implementation
of that Agreement.
As far as the Angolan conflict is concerned, it has
certainly become even more complex because of its
duration, the resources that nurture it and all the
37

international complicity that Mr. Jonas Savimbi has
taken advantage of. But we must support the efforts of
the legitimate and legal Government of Angola, as well
as the efforts of the international community, so that
this long-suffering people can recover the peace and
tranquillity that they have not known since they
acceded to independence.
In the framework of the United Nations Standing
Advisory Committee on Security Questions in Central
Africa, the States of this subregion have not remained
inactive. They are devoting themselves to exploring
ways and means of establishing peace and tranquillity
through measures designed first and foremost to create
trust among themselves.
The first of these steps is the possibility offered
by the periodic meetings of the Committee. These
provide an opportunity for political dialogue in the
interest of preventive diplomacy. For having created
this Committee, the Security Council is deserving of
our gratitude.
Furthermore, structures and mechanisms to
promote peace and stability are gradually being
established. Among others, we might note the
establishment of an early-warning mechanism in
Libreville and of the subregional centre for human
rights and democracy in Yaoundé. The creation of the
Council for Peace and Security in Central Africa is
under way with the signing, by the heads of State or
Government, on 24 February at Malabo, Equatorial
Guinea, of the protocol regarding this Council and the
mutual assistance pact.
In the area of security there is a plan to organize a
joint military exercise for the peacekeeping operations
of the armed forces of the States of the subregion. As
for the other contributor to instability — the
proliferation of small arms and light weapons — the
member States held a subregional conference on this
topic in N'Djamena in October 1999. A number of
measures were advocated; among them, we might
mention the project of “arms for development”, which
was initiated by Canada and certain donor countries —
a project that is intended to set up micro-projects to
help those who turn in their arms. For the time being
this project involves the areas along the borders of
Cameroon, the Central African Republic and Chad. In
this connection, a mission of evaluation visited the
countries concerned in July 2000. The initiative is only
at the conceptual stage, but it is to be hoped that it will
take concrete form as soon as possible. I would
therefore like to make an appeal to the other partners to
join with Canada in order to broaden the scope of these
projects to include the entire subregion.
Instability and insecurity in Central Africa are
also among the major causes of refugee flows, a
phenomenon that has spared no State. Aware as we are
of the negative effects of this phenomenon, member
States took this matter up during a conference that was
held last August in Bujumbura. The relevant
conclusions of this conference deserve to be supported.
The political situations in other subregions of the
African continent also concern us. Certainly there has
been a definite improvement with the consolidation of
democratic institutions, good governance and respect
for the fundamental rights of the African people.
Nevertheless, several crises are persisting and must be
a subject of concern for the entire international
community. Thus in West Africa, Sierra Leone has not
yet achieved peace, despite the commitments entered
into by the parties to the conflict. Chad, for its part,
gives its total support to the efforts of the Economic
Community of West African States (ECOWAS) and the
United Nations to seek peace in this embattled country.
Likewise, we have every confidence in ECOWAS to
smooth out the difficulties between Liberia and Guinea.
With regard to the conflict between Ethiopia and
Eritrea, His Excellency President Idriss Deby has
personally dealt with this matter as current President of
the Community of the Sahel and Saharan States by
setting up a good offices mission to the leaders of the
two fraternal countries, in support of the mediation by
the Organization of African Unity (OAU).
The Government of Chad is very pleased to see
that the two parties have finally reached a peace
agreement. We encourage them to respect their
individual commitments in order to bring lasting peace
to this part of the African continent.
Regarding the Somali crisis, Chad welcomes the
fact that the people of Somalia have awakened to their
destiny through the recent conference of national
reconciliation which was held in Alta, Djibouti, thus
demonstrating courage and imagination in their
determination to endow their countries with republican
institutions. The international community must help
them and encourage them to build further on this
initiative in order to reach total and just peace.
38

The presence here of a delegation bearing the
name of the Republic of Somalia, whose seat has been
vacant for almost 10 years now, is a matter of pride and
satisfaction for the friends and the partners of this
fraternal people.
It is an example that should edify our brothers of
the Comoros and Burundi.
We should also congratulate the Government of
Djibouti for their contribution and devotion to the
cause of peace in the subregion.
We believe it is time to lift completely the
embargo against the Great Socialist People's Libyan
Arab Jamahiriya, because it is no longer justified and
arbitrarily penalizes the fraternal Libyan people and,
indeed, beyond them the entire subregion.
Chad has not lost sight of the crisis situations
prevailing in other parts of the world.
In the Middle East, it is following with interest
the negotiations underway between the Palestinian and
Israeli authorities and believes that the time for the
peace of the worthy has now come. The parties to the
conflict should seize this historic opportunity and, as
President Clinton said: the world should help them to
take the risk of embarking on peace.
In Iraq, Chad believes it is urgent to put an end to
the embargo whose consequences have been so
disastrous for the civilian population, which is
suffering the atrocious evils resulting from this unjust
decision. Quite clearly any solution should also cover
the very pertinent matter of the prisoners from Kuwait
and other countries.
The Korean peninsula is showing encouraging
signs of the two fraternal countries drawing closer to
each other. The historic inter-Korean Summit, which
took place between the leaders of these countries last
June, has laid the foundation for trusting relationships
that are so central for any dialogue.
The international community should encourage
both of these countries to press on in order to
eventually sign a peace agreement which would pave
the way to peaceful coexistence.
The inter-Korean dialogue might also arouse
some interest on the part of the Taiwan Strait where
tension unfortunately continues to be abnormally high.
Whereas economic and trade relations between the two
countries are being developed on a regular basis,
political relations are non-existent, despite the fact that
on both sides of the Strait semi-official structures have
been set up which serve as channels of communication
between the People's Republic of China and the
Republic of China, Taiwan.
Both parties should show political determination
and imagination in exploring ways and means of
reducing tension and opening a genuine dialogue. In all
events, the international community is duty bound to
reconsider the whole question of admitting the
Republic of China, Taiwan to membership of our
Organization, particularly in light of the weight and the
importance of the economic role it plays internationally
and the fact that it is so closely involved in actions for
development and the reduction of poverty.
For its part, the Government of Chad supports the
request by the Republic of China, Taiwan, to seek
membership in the United Nations and its specialized
agencies.
I could not conclude my remarks without
referring to other ills which undermine and sap all the
development efforts of countries like mine. These ills
include indebtedness, protectionist measures in the
markets of the northern countries, deterioration in the
terms of trade and various kinds of trafficking.
Those countries which hold the key to the
solutions to all these ills, particularly the northern
countries, must go beyond simple declarations of
intention and take concrete steps to relieve countries
from the burden of indebtedness, to throw open their
markets and to pay a fair price for our exports.
As if this were not enough, another evil which is
even more insidious and devastating, has made our task
even more difficult. The prospects for solution are
remote indeed and it is to be feared that this will reduce
to nothing our hopes to relieve our peoples of poverty.
I refer to the HIV/AIDS pandemic which brings death
and bereavement to families on a daily basis.
Not only is it a burden for our meagre financial
resources, but also on our human resources,
particularly young people who are the spearhead of our
nation.
We have the collective responsibility to
effectively mobilize ways and means to conquer this
scourge which defies the entire international
community as a time when there is so much
technological and scientific progress being made.
39

In the light of all these challenges, Chad believes
that its development should also benefit from the
political and economic integration of Africa, which is
an important and determinant dimension of this global
village. Therefore we would welcome and salute the
major political acts which have been taken by the
Conference of Heads of State and Government of the
Organization of African Unity (OAU) on 12 July in
Lomé: I refer to the adoption of the Constituent Act of
the African Union.
This major historic event, which is the result of a
collective commitment on the part of the African
peoples, is a responsible reply on the part of today's
Africa to meet the number of challenges of the twenty-
first century by means of political, economic and social
integration.
The African Union will create the necessary
conditions for genuine partnership in irreversible
globalization, but a globalization that would not be
synonymous with exclusion and the dictatorship of the
marketplace. This globalization, we believe, should be
synonymous with sharing and openness. It should have
a human face or it will not exist at all.
But none of this can be achieved without further
democratization of the United Nations starting with an
enlargement of the Security Council so that it can be
more effective and, particularly, more legitimate.
In other words, it is in our interest — in the
interest of us all — that the Security Council be more
representative of the international community in whose
name it claims to act. What we are referring to here is
the credibility of its decisions which, unfortunately,
have long been used against the weaker with its policy
of double standards.



